Citation Nr: 1141755	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-44 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at the Erlanger Medical Center from May 19, 2010 to May 21, 2010.


REPRESENTATION

Appellant represented by:	Kenneth B. Wilson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to November 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter. 

In April 2011, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

On the day of the hearing, additional, pertinent VA records were associated with the claims file.  No waiver of initial AOJ consideration was submitted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  VA will notify the appellant if further action is required.


REMAND

The Veteran was hospitalized on May 19, 2010 at a private facility, Ehrlanger Medical Center, after complaining of feeling faint, progressive generalized weakness to the point that the Veteran could not walk, loss of appetite and weight loss.  He was transported by his wife in their private automobile after his wife contacted the VA and was informed to take the Veteran to the nearest emergency room for evaluation.  He was diagnosed with acute renal failure and dehydration with failure to thrive.  He was admitted to the hospital and was discharged on May 21, 2010.  See May 19, 2010 emergency department records from Ehrlanger Medical Center.  This hospitalization was for a nonservice-connected condition.

VA has denied payment on the basis that (a) medical treatment was for a non service-connected condition which was clinically determined not an adjunct condition to the Veteran's service-connected disability (i.e. schizophrenic reaction and epilepsy-grant mal, each rated as 100 percent disabling, and burns to the left arm and left thorax, rated as 40 percent disabling); (b) services were not rendered in a medical emergency of such nature that delay would have been hazardous to life and health and (c) because VA or other federal facilities were feasibly available.  

The Veteran contends that he contacted the VA regarding his condition, and that they advised his wife to take the Veteran to the nearest emergency room for evaluation, as they live about two hours away from the nearest VA hospital (located in Murfreesboro, Tennessee).  The Veteran's attorney contends, essentially, that this amounted to authorization.  In addition, the symptoms noted in the private medical reports indicate that the Veteran had an emergency medical condition.  It was not until the Veteran was discharged on May 21, 2010 that his condition was stabilized.  See page 3 hearing transcript.   

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  According to 38 C.F.R. § 17.54 (2011), in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays. 

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2011); 38 C.F.R. § 17.52(a) (2011).

However, when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. 
§ 1728 (West 2002) and 38 U.S.C.A. § 1725 (West 2002).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

Under 38 U.S.C.A. § 1728 (West 2002), payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2010).  VA law and regulation also require that (1) the care was rendered in a medical emergency, when delay would have been hazardous to life or health, and (2) when VA or other government facilities are not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a)(1) (West 2002) and (3); 38 C.F.R. § 17.120(b) and (c) (2011).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement. Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997). 

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121(2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA. Id.  

But effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and 
§ 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed to the word "may." Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The Board will consider and apply the amended versions of 38 U.S.C.A. § 1725  and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment. 

In the present case, the Veteran has been in receipt of a 100 percent rating for service-connected epilepsy, grand mal, since May 29, 1963 and a 100 percent rating for service-connected schizophrenic reaction, since January 25, 2001.  Furthermore, in a June 2001 rating decision, the RO conceded permanency of the total evaluation of the Veteran's service-connected epilepsy, grand mal.  Because the Veteran has a permanent and total disability rating as a result of his service-connected disabilities, he meets the first criterion of 38 U.S.C.A. § 1728.  That is, he is a Veteran who is permanently and totally disabled as a result of a service-connected disability.  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. 
§ 17.120(a) (2011).  The remaining questions for reimbursement under 38 U.S.C.A. § 1728  are whether the treatment was rendered in a medical emergency and whether a VA facility was feasibly available. 

The Board notes that under 38 U.S.C.A. § 1725 , pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17 .1008 (2011).  However, in the present case, § 1725 for nonservice-connected disorders does not apply since the Veteran is potentially eligible for reimbursement under § 1728 by way of having a total disability permanent in nature resulting from a service-connected disability.  See 38 C.F.R. §§ 17.1000, 17.1002(i).  As such, only 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration here. 

In any event, a remand is required for the medical expenses claim at issue on several grounds.

Initially, the Board notes that on the day of April 2011 Board hearing, additional VA medical records were associated with the claims file that are pertinent to the matter currently before the Board.  However, neither the Veteran nor his attorney has expressly waived initial RO consideration of the evidence.  Hence, a remand for RO consideration of this evidence, in the first instance, and issuance of an SSOC reflecting such consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 (2010). 

Second, proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010). V CAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. See 38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus a remand is warranted for the AOJ to provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement under the applicable regulations, to include the amended /revised version of section 1725. 

Third, while the private hospital treatment records from Ehrlanger Medical Center dated from May 19, 2010 to May 21, 2010 are associated with the claims file, records from their case management department have not been obtained.  In this regard, there is only a brief note in the private medical records on the date of the Veteran's discharge that he was referred to the VA for home health care.  A May 19, 2010 nurse fax report includes a note that "needs VA sent."  During the April 2011 Board hearing, the Veteran's wife testified that she told "a man at the desk "to call the VA regarding transfer to a VA facility.   See page 19 Board hearing transcript.

A remand is necessary to secure authorization from the Veteran to obtain the private records from Ehrlanger Medical Center's case management department to determine whether reasonable attempts to transfer the Veteran to a VA facility or other Federal facility from May 19, 2010 to May 21, 2010, were made.  See 38 U.S.C.A. § 1725(f)(1) (effective October 2008).  
. 
The Board also notes that the additional VA medical records associated with the claims file reflect that the Veteran's wife spoke with a nurse at the Murfreesboro, Tennessee, VA medical center (VAMC) on May 19, 2010, regarding the Veteran's decline in health.  A VA nurse and L. G. Stanfield, DO at the Chattanooga CBOC agreed to advise the Veteran's wife to take the Veteran to the nearest emergency room for evaluation.  It was noted that a financial disclaimer was given and the Veteran's wife verbalized understanding and verbalized the plan to take the Veteran to Erlanger emergency room.  A May 20, 2010 VA transfer coordinator record reflects that the Veteran was admitted to Erlanger Medical Center with a diagnosis of acute renal failure.  In an addendum it was noted that the Veteran was to discharge on May 21, 2010 and that the transfer coordinator would close.  Although it is clear from the Chattanooga VA CBOC records that the Veteran's wife was instructed to take the Veteran to the nearest emergency room for evaluation, it is not clear what attempts were made to stabilize the Veteran and then seek a transfer to an available VA medical facility.  The available VA medical records show that the VA transfer coordinator was in contact, to some degree, with Erlanger Medical Center regarding the status of the Veteran.  However, the complete VA records as to the coordination of the Veteran's care with the case manager at Erlanger Medical Center are not associated with the claims file.  

The Board also points out that the Veteran's wife testified that she called the VA herself about the Veteran's hospitalization and spoke to a "Mr. White" and that was when she got in contact with her social worker.  See hearing transcript, page 19 and page 20.  It appears that complete VA records have not been obtained and associated with the other evidence in the medical expenses claims file, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administrative Services (MAS) folder.  These outstanding VA records may shed light on whether the May 19, 2010 medical treatment and subsequent admission was rendered in a medical emergency, whether attempts were made to transfer the Veteran, and whether a VA facility was feasibly available.  A remand is necessary to attempt to secure these VA records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c) (2) (West 2002); 38 C.F.R. § 3.159(c) (2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).

Lastly, pertinent VA regulations provide that a Statement of the Case issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2010).  As relevant to this particular matter, the August 2010 SOC failed to address the pertinent law in the present case - the amended /revised provisions of 38 U.S.C.A. § 1725 and § 1728 (effective October 2008).  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008).  To ensure due process, on remand, the VAMC should issue a Supplemental Statement of the Case (SSOC) that includes adjudication of the claim under the correct amended law. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter notifying him and his attorney of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his unauthorized medical expense, to include under the amended /revised versions of § 1725 and 1728; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility, under all applicable regulations, to include the amended/revised version of 38 U.S.C.A. § 1725 (effective October 2008).  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008). 

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain administration documents, to include all case management records, from the Ehrlanger Medical Center covering the Veteran's treatment from May 19, 2010 to May 21, 2010.  Specifically request Ehrlanger Medical Center to provide any documents showing VA authorized payment for the hospitalization, or VA was at least notified of the hospitalization within 72 hours of the May 19, 2010 admission.  In addition, request the private hospital to provide any documents addressing when it was safe to transfer the Veteran to a VA facility and any reasonable attempts made between May 19, 2010 and May 21, 2010 to effectuate such transfer. 

3.  Request the Murfreesboro VAMC and the Chattanooga CBOC to provide complete records documenting the Veteran's wife's telephone contact on May 19, 2010 regarding the Veteran's condition and the advice provided to her to go the nearest ER for evaluation.  In addition, request the medical expenses claims file, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administrative Services (MAS) folder.  These outstanding VA records may shed light on whether the May 19, 2010 medical treatment and subsequent admission was rendered in a medical emergency, whether attempts were made to transfer the Veteran, and whether a VA facility was feasibly available.

4.  Then readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC). This SSOC should include the amended provisions of 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2011) and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  An appropriate period of time should be allowed for response from the Veteran and his attorney before returning the file to the Board for additional appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


